Title: From Thomas Jefferson to Jones & Howell, 12 July 1805
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Messrs. Jones & Howell 
                     
                     Washington July 12. 05.
                  
                  I inclose you a draught of the US. bank here on that at Philadelphia for 253 D .33 c now due for a former supply of iron to that amount.
                  Having occasion to make a remittance to Alexr. Stewart on account of his father, & not knowing his address, I have taken the liberty of inclosing to you the letter to him covering the remittance. as I presume his address is known to you & probably not known at the post office, I hope you will excuse my asking the favor of you to have the letter delivered to him. Accept my salutations & best wishes.
                  
                     Th: Jefferson  
                     
                  
               